FILED
                             NOT FOR PUBLICATION                             JUN 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANKLIN ESMELIN PAZ-DISCUA,                     No. 09-71877

               Petitioner,                       Agency No. A098-987-478

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Franklin Esmelin Paz-Discua, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

      We reject Paz-Discua’s claim that he is eligible for asylum based on his

political opinion or membership in a particular social group. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 746-47 (9th Cir. 2008) (rejecting petitioner’s contention

that he was persecuted on account of his political opinion based on his refusal to

join a gang); Ramos-Lopez v. Holder, 563 F.3d 855, 860-62 (9th Cir. 2009)

(rejecting as a particular social group “young Honduran men who have been

recruited by [a gang], but who refuse to join.”); Parussimova v. Mukasey, 555 F.3d

734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground

represent ‘one central reason’ for an asylum applicant's persecution”). Paz-

Discua’s arguments to distinguish his case from Santos-Lemus and Ramos-Lopez

are unavailing. Accordingly, because Paz-Discua failed to demonstrate that he was

persecuted or faces persecution on account of a protected ground, we deny the

petition. See Ramos-Lopez, 563 F.3d at 862.

      PETITION FOR REVIEW DENIED.


                                          2                                     09-71877